 EXHIBIT 10.1
 
EMPLOYMENT SEPARATION AGREEMENT
 
THIS EMPLOYMENT SEPARATION AGREEMENT (the “Agreement”), which includes Exhibits
A, B and C hereto which are incorporated herein by this reference, is entered
into by and between IXIA, a California corporation (“Ixia”), and Atul Bhatnagar
(“Former Employee”), and shall become effective when executed by both parties
hereto (the “Effective Date”).
 
RECITALS
 
a.           Former Employee ceased to be an employee and officer of Ixia on May
10, 2012 (the “Termination Date”).
 
b.           Former Employee desires to receive severance benefits under Ixia’s
Officer Severance Plan as Amended and Restated effective January 1, 2009 (the
“Severance Plan”), which benefits are stated in the Severance Plan to be
contingent upon, among other things, Former Employee’s entering into this
Agreement and undertaking the obligations set forth herein.
 
c.           Ixia and Former Employee desire to set forth their respective
rights and obligations with respect to Former Employee’s separation from Ixia
and to finally and forever settle and resolve all matters concerning Former
Employee’s past services to Ixia.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and conditions set forth herein, the receipt and sufficiency of which
are hereby acknowledged, Ixia and Former Employee hereby agree as follows:
 
1.
DEFINITIONS

 
As used herein, the following terms shall have the meanings set forth below:
 
1.1           “Includes;” “Including.”  Except where followed directly by the
word “only,” the terms “includes” or “including” shall mean “includes, but is
not limited to,” and “including, but not limited to,” respectively.
 
1.2           “Severance Covered Period.”  The term “Severance Covered Period”
shall mean a period of time commencing upon the effective date of this Agreement
and ending on the date on which the last installment of the Severance Allowance
is due and payable pursuant to Section 6.2 of this Agreement.
 
1.3           Other Capitalized Terms.  Capitalized terms (other than those
specifically defined herein) shall have the same meanings ascribed to them in
the Severance Plan.
 
 
1

--------------------------------------------------------------------------------

 
 
2.
MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 
Each party hereto represents, warrants and covenants (with respect to
itself/himself only) to the other party hereto that, to its/his respective best
knowledge and belief as of the date of each party’s respective signature below:
 
2.1           Full Power and Authority.  It/he has full power and authority to
execute, enter into and perform its/his obligations under this Agreement; this
Agreement, after execution by both parties hereto, will be a legal, valid and
binding obligation of such party enforceable against it/him in accordance with
its terms; it/he will not act or omit to act in any way which would materially
interfere with or prohibit the performance of any of its/his obligations
hereunder, and no approval or consent other than as has been obtained of any
other party is necessary in connection with the execution and performance of
this Agreement.
 
2.2           Effect of Agreement.  The execution, delivery and performance of
this Agreement and the consummation of the transactions hereby contemplated:
 
i.           will not interfere or conflict with, result in a breach of,
constitute a default under or violation of any of the terms, provisions,
covenants or conditions of any contract, agreement or understanding, whether
written or oral, to which it/he is a party (including, in the case of Ixia, its
bylaws and articles of incorporation each as amended to date) or to which it/he
is bound;
 
ii.          will not conflict with or violate any applicable law, rule,
regulation, judgment, order or decree of any government, governmental agency or
court having jurisdiction over such party; and
 
iii.         has not heretofore been assigned, transferred or granted to another
party, or purported to assign, transfer or grant to another party, any rights,
obligations, claims, entitlements, matters, demands or causes of actions
relating to the matters covered herein.
 
3.
CONFIDENTIALITY OBLIGATIONS DO NOT TERMINATE

 
Former Employee acknowledges that any confidentiality, proprietary rights or
nondisclosure agreement(s) in favor of Ixia which he may have entered into from
time to time in connection with his employment (collectively, the “Nondisclosure
Agreement”) with Ixia is understood to be intended to survive, and does survive,
any termination of such employment, and accordingly nothing in this Agreement
shall be construed as terminating, limiting or otherwise affecting any such
Nondisclosure Agreement or Former Employee’s obligations thereunder.  Without
limiting the generality of the foregoing, no time period set forth in this
Agreement shall be construed as shortening or limiting the term of any such
Nondisclosure Agreement, which term shall continue as set forth therein.
 
4.
BENEFITS

 
4.1           Health Care Insurance Continuation.  Ixia (at its expense) will
continue, for a period of 18 months following the Termination Date, health care
coverage for Former Employee and his family members who are “qualified
beneficiaries” (as such term is defined in the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”)) under Ixia’s group health plan(s)
generally available during such period to employees participating in such
plan(s) and at levels and with coverage no greater than those provided to such
Former Employee as of the Termination Date.  Thereafter, Former Employee (at his
expense) may elect coverage under a conversion health plan available under
Ixia’s group health plan(s) from the Company’s health insurance carrier if and
to the extent he is entitled to do so as a matter of right under federal or
state law.
 
 
2

--------------------------------------------------------------------------------

 
 
4.2           Other Benefit Plans.  Except as otherwise expressly provided in
this Section 4 or as required by applicable law, Former Employee shall have no
right to continue his participation in any Ixia benefit plan following such
employee’s termination.
 
5.
STOCK OPTIONS AND OTHER RIGHTS

 
Exhibit A hereto sets forth any and all outstanding stock options, stock
appreciation rights, restricted stock units, restricted stock awards, warrants
and other rights to purchase capital stock or other securities of Ixia
(including but not limited to stock purchase agreements, but excluding rights
under the ESPP) which have been previously issued to Former Employee and which
are outstanding as of the date hereof.  Except as expressly provided in the
Severance Plan, nothing in this Agreement shall alter or affect any of such
outstanding stock options, stock appreciation rights, restricted stock units,
restricted stock awards, warrants or rights, Former Employee’s rights or
responsibilities with respect thereto, including but not limited to Former
Employee’s rights to exercise any of his options, stock appreciation
rights, warrants or rights following the Termination Date, or Ixia’s rights with
respect thereto.
 
6.
PAYMENTS TO FORMER EMPLOYEE

 
6.1           Employee Compensation.  Ixia has paid, and Former Employee
acknowledges and agrees that Ixia has paid, to him any and all salary and
accrued but unpaid vacation and sick pay owed by Ixia to Former Employee up to
and including the Termination Date other than any compensation owed to him under
the Severance Plan.
 
6.2           Severance Allowance.  In consideration for the release by Former
Employee set forth herein (including the release of any and all claims Former
Employee has or may have under the Age Discrimination in Employment Act (“ADEA”)
and Older Workers Benefit Protection Act (“OWBPA”)) and Former Employee’s
performance of his obligations under this Agreement (including but not limited
to Former Employee’s obligations under Section 7 hereof) and provided that
Former Employee does not elect to revoke this Agreement under Section 17 hereof,
Former Employee is entitled to receive, and Ixia shall pay to Former Employee, a
Severance Allowance in the aggregate gross amount of $1,584,477.34 payable in 12
equal monthly installments of $132,039.78 each, less all applicable withholding
taxes, beginning on a date selected by Ixia that is not later than ten days
following the last day of the expiration of the seven-day revocation period
referred to in Section 17 below, and otherwise in accordance with the terms and
conditions of the Severance Plan.
 
 
3

--------------------------------------------------------------------------------

 
 
7.
NON-COMPETITION AND NON-SOLICITATION

 
7.1           Subject and in addition to Former Employee’s existing fiduciary
duties as a former officer and employee of Ixia to the extent such continues
under applicable law after Former Employee’s Termination Date, provided that
Ixia has not breached any of the terms of this Agreement or any other currently
existing written agreements between Ixia and Former Employee, Former Employee
agrees until the earlier of (i) the completion of the Severance Covered Period
or (ii) such date as Ixia may terminate this Agreement for default hereunder:
 
i.           Not to engage, either directly or indirectly, in any Competing
Business Activity (as defined below) or be associated with a Competing Business
Entity (as defined below) as an officer, director, employee, principal,
consultant, lender, creditor, investor, agent or otherwise for any corporation,
partnership, company, agency, person, association or any other entity; provided,
however, that nothing contained herein shall prevent Former Employee from owning
not more than 5% of the common equity and not more than 5% of the voting power
of, or lending not more than $25,000 to, any Competing Business Entity or any
business engaged in a Competing Business Activity; provided, further, that for
purposes of this agreement, any equity ownership, voting control or lending
activity of Former Employee shall be deemed to include that of (i) any family
member or (ii) person or entity controlled by Former Employee;
 
ii.          Not to call upon or cause to be called upon, or solicit or assist
in the solicitation of, in connection with any Competing Business Entity or
Competing Business Activity, any entity, agency, person, firm, association,
partnership or corporation that is a customer or account of Ixia, currently
and/or during the Severance Covered Period, for the purpose of selling, renting,
leasing, licensing or supplying any product or service that is the same as,
similar to or competitive with the products or services then being sold or
developed by Ixia;
 
iii.         Not to enter into an employment or agency relationship with a
Competing Business Entity or involving a Competing Business Activity with any
person who, at the time of such entry, is an officer, director, employee,
principal or agent of or with respect to Ixia; and
 
iv.         Not to induce or attempt to induce any person described in Section
7.1(c) to leave his employment, agency, directorship or office with Ixia.
 
7.2           For purposes of this Section 7, a “Competing Business Activity”
shall mean any business activity of a person or entity (other than Ixia)
involving the development, design, manufacture, distribution, marketing,
licensing, renting, leasing or selling within the Territory (as defined below)
of products and services which are the same as, similar to or competitive with
products or services of Ixia then in existence or under development.  For
purposes hereof, the Territory shall include the United States of America,
Canada, Mexico, Central America, South America, Europe, the Middle East, Japan,
Australia, Singapore, China, India and such other countries in which Ixia then
distributes, markets, licenses, rents, leases or sells its products or
services.  An entity as a whole shall be deemed to be a Competing Business
Entity if it has one or more business activities involving the development,
design, manufacture, distribution, marketing, licensing, renting, leasing or
selling directly or indirectly within the Territory of products or services
which are the same as, similar to or competitive with products or services of
Ixia then being sold or under development and if and only if the revenues
derived directly or indirectly from engaging in such business activities by such
entity represent either more than 3% of the entity’s revenues or at least $5
million in aggregate sales, or both, for the then-preceding 12-month period.
 
 
4

--------------------------------------------------------------------------------

 
 
7.3           The parties acknowledge that the provisions and obligations set
forth in this Section 7 are an integral part of this Agreement and that in the
event Former Employee breaches any of the provisions or obligations of this
Section 7 or any other term, provision or obligation of this Agreement, then
Ixia, in addition to any other rights or remedy it may have at law, in equity,
by statute or otherwise, shall be excused from its payment obligations to Former
Employee under the Severance Plan and this Agreement.
 
7.4           For the avoidance of doubt, Former Employee may become an employee
of, or a consultant to, any entity or entities that are not engaged in a
Competing Business Activity without breaching any term of this Agreement. In
addition, and for the further avoidance of doubt, compensation and benefits in
whatever form earned by Former Employee from entities that are not engaged in a
Competing Business Activity shall not in any way reduce or impede the payments
required to be made pursuant to Section 6.2 of this Agreement, nor, providing
Former Employee remains a “qualified beneficiary,” the benefits required to be
provided pursuant to Section 4.1 of this Agreement.
 
8.
CONFIDENTIAL INFORMATION AND TRADE SECRETS

 
8.1           Former Employee hereby recognizes, acknowledges and agrees that
Ixia is the owner of proprietary rights in certain confidential sales and
marketing information, programs, tactics, systems, methods, processes,
compilations of technical and non-technical information, records and other
business, financial, sales, marketing and other information and things of
value.  To the extent that any or all of the foregoing constitute valuable trade
secrets and/or confidential and/or privileged information of Ixia, Former
Employee hereby further agrees as follows:
 
i.           That, except with prior written authorization from Ixia’s CEO, for
purposes related to Ixia’s best interests, he will not directly or indirectly
duplicate, remove, transfer, disclose or utilize, nor knowingly allow any other
person to duplicate, remove, transfer, disclose or utilize, any property,
assets, trade secrets or other things of value, including, but not limited to,
records, techniques, procedures, systems, methods, market research, new product
plans and ideas, distribution arrangements, advertising and promotional
materials, forms, patterns, lists of past, present or prospective customers, and
data prepared for, stored in, processed by or obtained from, an automated
information system belonging to or in the possession of Ixia which are not
intended for and have not been the subject of public disclosure.  Former
Employee agrees to safeguard all Ixia trade secrets in his possession or known
to him at all times so that they are not exposed to, or taken by, unauthorized
persons and to exercise his reasonable efforts to assure their
safekeeping.  This subsection shall not apply to information that as of the date
hereof is, or as of the date of such duplication, removal, transfer, disclosure
or utilization (or the knowing allowing thereof) by Former Employee has (i)
become generally known to the public or competitors of Ixia (other than as a
result of a breach of this Agreement); (ii) been lawfully obtained by Former
Employee from any third party who has lawfully obtained such information without
breaching any obligation of confidentiality; or (iii) been published or
generally disclosed to the public by Ixia.  Former Employee shall bear the
burden of showing that any of the foregoing exclusions applies to any
information or materials.
 
 
5

--------------------------------------------------------------------------------

 
 
ii.          That all improvements, discoveries, systems, techniques, ideas,
processes, programs and other things of value made or conceived in whole or in
part by Former Employee with respect to any aspects of Ixia’s current or
anticipated business while an employee of Ixia are and remain the sole and
exclusive property of Ixia, and Former Employee has disclosed all such things of
value to Ixia and will cooperate with Ixia to insure that the ownership by Ixia
of such property is protected.  All of such property of Ixia in Former
Employee’s possession or control, including, but not limited to, all personal
notes, documents and reproductions thereof, relating to the business and the
trade secrets or confidential or privileged information of Ixia has already
been, or shall be immediately, delivered to Ixia.
 
8.2           Former Employee further acknowledges that as the result of his
prior service as an officer and employee of Ixia, he has had access to, and is
in possession of, information and documents protected by the attorney-client
privilege and by the attorney work product doctrine.  Former Employee
understands that the privilege to hold such information and documents
confidential is Ixia’s, not his personally, and that he will not disclose the
information or documents to any person or entity without the express prior
written consent of the CEO or Board of Ixia unless he is required to do so by
law.
 
8.3           Former Employee’s obligations set forth in this Section 8 shall be
in addition to, and not instead of, Former Employee’s obligations under any
written Nondisclosure Agreement.
 
9.
ENFORCEMENT OF SECTIONS 7 AND 8

 
Former Employee hereby acknowledges and agrees that the services rendered by him
to Ixia in the course of his prior employment were of a special and unique
character, and that breach by him of any provision of the covenants set forth in
Sections 7 and 8 of this Agreement will cause Ixia irreparable injury and
damages.  Former Employee expressly agrees that Ixia shall be entitled, in
addition to all other remedies available to it whether at law or in equity, to
injunctive or other equitable relief to secure their enforcement.
 
The parties hereto expressly agree that the covenants contained in Sections 7
and 8 hereof are reasonable in scope, duration and otherwise; however, if any of
the restraints provided in said covenants are adjudicated to be excessively
broad as to geographic area or time or otherwise, said restraint shall be
reduced to whatever extent is reasonable and the restraint shall be fully
enforced in such modified form.  Any provisions of said covenants not so reduced
shall remain in full force and effect.
 
10.
PROHIBITION AGAINST DISPARAGEMENT

 
10.1           Former Employee agrees that for a period of two years following
the Effective Date any communication, whether oral or written, occurring on or
off the premises of Ixia, made by him or on his behalf to any person or entity
(including, without limitation, any Ixia employee, customer, vendor, supplier,
any competitor, any media entity and any person associated with any media) which
in any way relates to Ixia (or any of its subsidiaries) or to Ixia’s or any of
its subsidiaries’ directors, officers, management or employees:  (a) will be
truthful; and (b) will not, directly or indirectly, criticize, disparage, or in
any manner undermine the reputation or business practices of Ixia or its
directors, officers, management or employees.
 
 
6

--------------------------------------------------------------------------------

 
 
10.2           The only exceptions to Section 10.1 shall be:  (a) truthful
statements privately made to (i) the CEO of Ixia, (ii) any member of Ixia’s
Board, (iii) Ixia’s auditors, (iv) inside or outside counsel of Ixia, (v) Former
Employee’s counsel or (vi) Former Employee’s spouse; (b) truthful statements
lawfully compelled and made under oath in connection with a court or government
administrative proceeding; and (c) truthful statements made to specified persons
upon and in compliance with prior written authorization from Ixia’s CEO or Board
to Former Employee directing him to respond to inquiries from such specified
persons.
 
11.
COOPERATION

 
Former Employee agrees that for a period of five years commencing with the
Effective Date he will cooperate fully and reasonably with Ixia in connection
with any future or currently pending matter, proceeding, litigation or
threatened litigation:  (1) directly or indirectly involving Ixia (which, for
purposes of this section, shall include Ixia and each of its current and future
subsidiaries, successors or permitted assigns); or (2) directly or indirectly
involving any director, officer or employee of Ixia (with regard to matters
relating to such person(s) acting in such capacities with regard to Ixia
business).  Such cooperation shall include making himself available upon
reasonable notice at reasonable times and places for consultation and to testify
truthfully (at Ixia’s expense for reasonable, pre-approved out-of-pocket travel
costs plus a daily fee equal to one-twentieth of his monthly severance
compensation under Section 6.2 hereof for each full or partial day during which
Former Employee makes himself so available) in any action as reasonably
requested by the CEO or the Board of Directors.  Former Employee further agrees
to immediately notify Ixia’s CEO in writing in the event that he receives any
legal process or other communication purporting to require or request him to
produce testimony, documents, information or things in any manner related to
Ixia, its directors, officers or employees, and that he will not produce
testimony, documents, information or other things with regard to any pending or
threatened lawsuit or proceeding regarding Ixia without giving Ixia prior
written notice of the same and reasonable time to protect its interests with
respect thereto.  Former Employee further promises that when so directed by the
CEO or the Board of Directors, he will make himself available to attend any such
legal proceeding and will truthfully respond to any questions in any manner
concerning or relating to Ixia and will produce all documents and things in his
possession or under his control which in any manner concern or relate to
Ixia.  Former Employee covenants and agrees that he will immediately notify
Ixia’s CEO in writing in the event that he breaches any of the provisions of
Sections 7, 8, 10 or 11 hereof.
 
12.
SOLE ENTITLEMENT

 
Former Employee acknowledges and agrees that his sole entitlement to
compensation, payments of any kind, monetary and non-monetary benefits and
perquisites with respect to his prior Ixia relationship (as an officer and
employee) is as set forth in the Severance Plan, this Agreement, the Company’s
bonus plan for officers as in effect from time to time, stock option and warrant
agreements, COBRA, and such other written agreements and securities between Ixia
and Former Employee as may exist or as may be set forth on Exhibit B hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
13.
RELEASE OF CLAIMS

 
13.1           General.  Former Employee does hereby and forever release and
discharge Ixia and the predecessor corporation of Ixia as well as the
successors, current, prior or future shareholders of record, officers,
directors, heirs, predecessors, assigns, agents, employees, attorneys, insurers
and representatives of each of them, past, present or future, from any and all
cause or causes of action, actions, judgments, liens, indebtedness, damages,
losses, claims, liabilities and demands of any kind or character whatsoever,
whether known or unknown, suspected to exist or not suspected to exist,
anticipated or not anticipated, whether or not heretofore brought before any
state or federal agency, court or other governmental entity which are existing
on or arising prior to the date of this Agreement and which, directly or
indirectly, in whole or in part, relate or are attributable to, connected with,
or incidental to the previous employment of Former Employee by Ixia, the
separation of that employment, and any dealings between the parties concerning
Former Employee’s employment existing prior to the date of execution of this
Agreement, excepting only those obligations expressly recited herein or to be
performed hereunder.  Nothing contained in this Section 12 shall affect any
rights, claims or causes of action which Former Employee may have (1) with
respect to his outstanding stock options, warrants or other stock subscription
rights to purchase Ixia Common Stock or other securities under the terms and
conditions thereof; (2) as a shareholder of Ixia; (3) to indemnification by
Ixia, to the extent required under the provisions of Ixia’s Articles of
Incorporation, Ixia’s Bylaws, the California General Corporation Law, insurance
or contracts, with respect to matters relating to Former Employee’s prior
service as a director, an officer, employee and agent of Ixia; (4) with respect
to his eligibility for severance payments under the Severance Plan or any other
written agreement listed on Exhibit B hereto; and (5) to make claims against or
seek indemnification or contribution from anyone not released by the first
sentence of this Section 12 with respect to any matter or anyone released by the
first sentence of this Section 12 with respect to any matter not released
thereby; or (6) with respect to Ixia’s performance of this Agreement.  Further,
Former Employee waives specifically any and all rights or claims Former Employee
has or may have under the ADEA and/or the OWBPA, and acknowledges that such
waiver is given voluntarily in exchange for certain consideration included in
the severance benefits being paid pursuant to this Agreement.
 
13.2           Waiver of Unknown Claims.  Former Employee acknowledges that he
is aware that he may hereafter discover claims or facts different from or in
addition to those he now knows or believes to be true with respect to the
matters herein released, and he agrees that this release shall be and remain in
effect in all respects a complete general release as to the matters released and
all claims relative thereto which may exist or may heretofore have existed,
notwithstanding any such different or additional facts.  Former Employee
acknowledges that he has been informed of Section 1542 of the Civil Code of the
State of California, and does hereby expressly waive and relinquish all rights
and benefits which he has or may have under said Section, which reads as
follows:
 
 “A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
 
 
8

--------------------------------------------------------------------------------

 
 
13.3           Covenant Not to Sue on Matters Released.  Former Employee
covenants that he will not make, assert or maintain against any person or entity
that Former Employee has released in this Agreement, any claim, demand, action,
cause of action, suit or proceeding arising out of or in connection with the
matters herein released, including but not limited to any claim or right under
the ADEA, the OWBPA, or any other federal or state statute or
regulation.  Former Employee represents and warrants that he has not assigned or
transferred, purported to assign or transfer, and will not assign or transfer,
any matter or claim herein released.  Former Employee represents and warrants
that he knows of no other person or entity which claims an interest in the
matters or claims herein released.  Former Employee agrees to, and shall at all
times, indemnify and hold harmless each person and entity that Former Employee
has released in this Agreement against any claim, demand, damage, debt,
liability, account, action or cause of action, or cost or expense, including
attorneys’ fees, resulting or arising from any breach of the representations,
warranties and covenants made herein.
 
14.
ASSIGNMENT

 
Former Employee represents and warrants that he has not heretofore assigned,
transferred or granted or purported to assign, transfer or grant any claims,
entitlement, matters, demands or causes of action herein released, disclaimed,
discharged or terminated, and agrees to indemnify and hold harmless Ixia from
and against any and all costs, expense, loss or liability incurred by Ixia as a
consequence of any such assignment, transfer or grant.
 
15.
FORMER EMPLOYEE REPRESENTATIONS

 
Notwithstanding that this Agreement is being entered into subsequent to the
Termination Date, except as listed by Former Employee on Exhibit C, from the
period beginning on the Termination Date to the Effective Date, Former Employee
represents and warrants that he has not acted or omitted to act in any respect
which directly or indirectly would have constituted a violation of Sections 7,
8, 10 or 11 herein had this Agreement then been in effect.
 
16.
MISCELLANEOUS

 
16.1           Notices.  All notices and demands referred to or required herein
or pursuant hereto shall be in writing, shall specifically reference this
Agreement and shall be deemed to be duly sent and given upon actual delivery to
and receipt by the relevant party (which notice, in the case of Ixia, must be
from an officer of Ixia) or five days after deposit in the U.S. mail by
certified or registered mail, return receipt requested, with postage prepaid,
addressed as follows (if, however, a party has given the other party due notice
of another address for the sending of notices, then future notices shall be sent
to such new address):
 
(a)
If to Ixia:
Ixia
26601 West Agoura Road
Calabasas, California 91302
Attn:  Chief Executive Officer
 

 
 
9

--------------------------------------------------------------------------------

 
 

 
With a copy to:
Bryan Cave LLP
120 Broadway, Suite 300
Santa Monica, CA  90401
Attention:  Katherine F. Ashton, Esq.
 
(b)
If to Former Employee:
Atul Bhatnagar
19193 Allendale Avenue
Saratoga, CA 95070
 
 

16.2           Legal Advice and Construction of Agreement.  Both Ixia and Former
Employee have received (or have voluntarily and knowingly elected not to
receive) independent legal advice with respect to the advisability of entering
into this Agreement and with respect to all matters covered by this Agreement
and neither has been entitled to rely upon or has in fact relied upon the legal
or other advice of the other party or such other party’s counsel (or employees)
in entering into this Agreement.
 
16.3           Parties’ Understanding.  Ixia and Former Employee state that each
has carefully read this Agreement, that it has been fully explained to it/him by
its/his attorney (or that it/he has voluntarily and knowingly elected not to
receive such explanation), that it/he fully understands its final and binding
effect, that the only promises made to it/him to sign the Agreement are those
stated herein, and that it/he is signing this Agreement voluntarily.
 
16.4           Recitals and Section Headings.  Each term of this Agreement is
contractual and not merely a recital.  All recitals are incorporated by
reference into this Agreement.  Captions and section headings are used herein
for convenience only, are not part of this Agreement and shall not be used in
interpreting or construing it.
 
16.5           Entire Agreement.  This Agreement constitutes a single integrated
contract expressing the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions with respect to the subject matter
hereof.  Notwithstanding the foregoing, the parties understand and agree that
any Nondisclosure Agreement and all other written agreements between Former
Employee and Ixia are separate from this Agreement and, subject to the terms and
conditions of each such agreement, shall survive the execution of this
Agreement, and nothing contained in this Agreement shall be construed as
affecting the rights or obligations of either party set forth in such
agreements.
 
16.6           Severability.  In the event any provision of this Agreement or
the application thereof to any circumstance shall be determined by arbitration
pursuant to Section 16.10 of this Agreement or held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, or to be excessively broad
as to time, duration, geographical scope, activity, subject or otherwise, it
shall be construed to be limited or reduced so as to be enforceable to the
maximum extent allowed by applicable law as it shall then be in force, and if
such construction shall not be feasible, then such provision shall be deemed to
be deleted herefrom in any action before that court, and all other provisions of
this Agreement shall remain in full force and effect.
 
 
10

--------------------------------------------------------------------------------

 
 
16.7           Amendment and Waiver.  This Agreement and each provision hereof
may be amended, modified, supplemented or waived only by a written document
specifically identifying this Agreement and signed by each party hereto.  Except
as expressly provided in this Agreement, no course of dealing between the
parties hereto and no delay in exercising any right, power or remedy conferred
hereby or now or hereafter existing at law, in equity, by statute or otherwise,
shall operate as a waiver of, or otherwise prejudice, any such rights, power or
remedy.
 
16.8           Cumulative Remedies.  None of the rights, powers or remedies
conferred herein shall be mutually exclusive, and each such right, power or
remedy shall be cumulative and in addition to every other right, power or
remedy, whether conferred herein or now or hereafter available at law, in
equity, by statute or otherwise.
 
16.9           Specific Performance.  Each party hereto may obtain specific
performance to enforce its/his rights hereunder and each party acknowledges that
failure to fulfill its/his obligations to the other party hereto would result in
irreparable harm.
 
16.10           Arbitration.  Except for the right of either party to apply to a
court of competent jurisdiction for a Temporary Restraining Order to preserve
the status quo or prevent irreparable harm, any dispute or controversy between
Ixia and Former Employee under this Agreement involving its interpretation or
the obligations of a party hereto shall be determined by binding arbitration in
accordance with the commercial arbitration rules of the American Arbitration
Association, in the County of Los Angeles, State of California.
 
Arbitration may be conducted by one impartial arbitrator by mutual
agreement.  In the event that the parties are unable to agree on a single
arbitrator within 30 days of first demand for arbitration, the arbitration shall
proceed before a panel of three arbitrators, one of whom shall be selected by
Ixia and one of whom shall be selected by Former Employee, and the third of whom
shall be selected by the two arbitrators selected.  All arbitrators are to be
selected from a panel provided by the American Arbitration Association.  The
arbitrators shall have the authority to permit discovery, to the extent deemed
appropriate by the arbitrators, upon request of a party.  The arbitrators shall
have no power or authority to add to or, except as otherwise provided by Section
16.6 hereof, to detract from the agreements of the parties, and the prevailing
party shall recover costs and attorneys’ fees incurred in arbitration.  The
arbitrators shall have the authority to grant injunctive relief in a form
substantially similar to that which would otherwise be granted by a court of
law.  The arbitrators shall have no authority to award punitive or consequential
damages.  The resulting arbitration award may be enforced, or injunctive relief
may be sought, in any court of competent jurisdiction.  Any action arising out
of or relating to this Agreement may be filed only in the Superior Court of the
County of Los Angeles, California or the United States District Court for the
Central District of California.
 
16.11           California Law and Location.  This Agreement was negotiated,
executed and delivered within the State of California, and the rights and
obligations of the parties hereto shall be construed and enforced in accordance
with and governed by the internal (and not the conflict of laws) laws of the
State of California applicable to the construction and enforcement of contracts
between parties resident in California which are entered into and fully
performed in California.  Any action or proceeding arising out of, relating to
or concerning this Agreement that is not subject to the arbitration provisions
set forth in Section 16.10 above shall be filed in the state courts of the
County of Los Angeles, State of California or in a United States District Court
in the Central District of California and in no other location.  The parties
hereby waive the right to object to such location on the basis of venue.
 
 
11

--------------------------------------------------------------------------------

 
 
16.12           Attorneys’ Fees.  In the event a lawsuit is instituted by either
party concerning a dispute under this Agreement, the prevailing party in such
lawsuit shall be entitled to recover from the losing party all reasonable
attorneys’ fees, costs of suit and expenses (including the reasonable fees,
costs and expenses of appeals), in addition to whatever damages or other relief
the injured party is otherwise entitled to under law or equity in connection
with such dispute.
 
16.13           Force Majeure.  Neither Ixia nor Former Employee shall be deemed
in default if its/his performance of obligations hereunder is delayed or become
impossible or impracticable by reason of any act of God, war, fire, earthquake,
strike, civil commotion, epidemic, or any other cause beyond such party’s
reasonable control.
 
16.14           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.
 
16.15           Successors and Assigns.  Neither party may assign this Agreement
or any of its rights or obligations hereunder (including, without limitation,
rights and duties of performance) to any third party or entity, and this
Agreement may not be involuntarily assigned or assigned by operation of law,
without the prior written consent of the non-assigning party, which consent may
be given or withheld by such non-assigning party in the sole exercise of its
discretion, except that Ixia may assign this Agreement to a corporation
acquiring: (1) 50% or more of Ixia’s capital stock in a merger or acquisition;
or (2) all or substantially all of the assets of Ixia in a single transaction;
and except that Former Employee may transfer or assign his rights under this
Agreement voluntarily, involuntarily or by operation of law upon or as a result
of his death to his heirs, estate and/or personal representative(s).  Any
prohibited assignment shall be null and void, and any attempted assignment of
this Agreement in violation of this section shall constitute a material breach
of this Agreement and cause for its termination by and at the election of the
other party hereto by notice.  This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each person or entity released
pursuant to Section 12 hereof and, except as otherwise provided herein, their
respective legal successors and permitted assigns.
 
16.16           Payment Procedure.  Except as otherwise explicitly provided
herein or in the Severance Plan, all payments by Ixia to Former Employee or by
Former Employee to Ixia due hereunder may be by, at the paying party’s election,
cash, wire transfer or check.  Except as explicitly provided herein or in the
Severance Plan, neither party may reduce any payment or obligation due hereunder
by any amount owed or believed owed to the other party under any other
agreement, whether oral or written, now in effect or hereafter entered into.
 
16.17           Survival.  The definitions, representations and warranties
herein as well as obligations set forth in Sections 7, 8 and 10-16 shall survive
any termination of this Agreement for any reason whatsoever.
 
 
12

--------------------------------------------------------------------------------

 
 
16.18           No Admission.  Neither the entry into this Agreement nor the
giving of consideration hereunder shall constitute an admission of any
wrongdoing by Ixia or Former Employee.
 
16.19           Limitation of Damages.  Except as expressly set forth herein, in
any action or proceeding arising out of, relating to or concerning this
Agreement, including any claim of breach of contract, liability shall be limited
to compensatory damages proximately caused by the breach and neither party
shall, under any circumstances, be liable to the other party for consequential,
incidental, indirect or special damages, including but not limited to lost
profits or income, even if such party has been apprised of the likelihood of
such damages occurring.
 
16.20           Pronouns.  As used herein, the words “he”, “him”, “his” and
“himself” shall be deemed to refer to the feminine as the identity of the person
referred to and the context may require.
 
16.21           Effectiveness.  This Agreement shall become effective upon
execution by the later of the parties hereto to execute this Agreement.
 
17.
DAY REVIEW PERIOD; RIGHT TO REVOKE

 
Former Employee acknowledges that he was advised in writing to consult with an
attorney prior to executing this Agreement and represents and warrants to Ixia
that he has done so, and further acknowledges that he has been given a period of
21 days within which to consider the terms and provisions of this Agreement with
his attorney.  If Former Employee has executed and delivered to Ixia this
Agreement prior to the expiration of such 21-day period, then in doing so,
Former Employee acknowledges that he has unconditionally and irrevocably waived
his right to that unexpired portion of such 21-day period.  In addition, Former
Employee shall have the right to revoke this Agreement for a period of seven
days following the date on which this Agreement is signed by sending written
notification of such revocation directly to each of Ixia and Ronald W. Buckly at
the addresses specified in Section 16.1, supra, via hand delivery.
 

IXIA  
Atul Bhatnagar
                    By:
/s/ Ronald W. Buckly 
  Signature
/s/ Atul Bhatnagar
        (ATUL BHATNAGAR) Print Name: Ronald W. Buckly                    Senior
Vice President, Corporate        Print Title: Affairs and General Counsel       
          Date: June  13 , 2012   Date: June  13 , 2012

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
OUTSTANDING STOCK PURCHASE OR OTHER ACQUISITION RIGHTS
 
 

                    A     B     C = A+B        
Type of
Equity
Award
 
Grant
Date
 
Number
of Shares Originally Subject  to Grant
   
Exercise
Price
Per Share
   
Number of NSOs/RSUs
Exercisable
as of 05/10/2012
   
Number of
NSOs/RSUs
to be
Accelerated (1)
   
Maximum Shares
Issuable or
Exercisable
   
Termination
 Date (2)
 
NSO
 
09/06/2007
    400,000     $ 9.38       400,000       0       400,000    
08/08/2012
 
NSO
 
02/19/2009
    150,000       5.00       112,500       37,500       150,000    
08/08/2012
 
NSO
 
03/12/2010
    100,000       8.88       50,000       25,000       75,000    
08/08/2012
 
NSO
 
03/12/2010
    300,000       8.88       150,000       75,000       225,000    
08/08/2012
 
NSO
 
02/08/2011
    120,600       18.09       30,149       30,150       60,299    
08/08/2012
 
NSO(3)
 
02/08/2011
    149,000       18.09       0       0       0    
08/08/2012
                            742,649       167,650       910,299                
                                           
RSU
 
02/19/2009
    25,000       N/A       0       6,250       6,250     N/A  
RSU
 
02/08/2011
    26,800       N/A       0       6,700       6,700     N/A                    
        0       12,950       12,950                                            
                       
Total
              742,649       180,600       923,249        

____________________
(1)
Includes NSOs and RSUs scheduled to vest after May 10, 2012 and prior to May 11,
2013.

 
(2)
Reflects the last day to exercise NSOs pursuant to the 2009 OSP plan (i.e., 90
days to exercise from the termination date).

 
(3)
This NSO grant represents performance-based NSOs that are not earned as of May
10, 2012 (measurement period for this performance-based grant is related to the
Company’s 2011 and 2012 results).

 
 
14

--------------------------------------------------------------------------------

 


EXHIBIT B
 
LIST OF OTHER AGREEMENTS (Pursuant to §§12 and 13)
 


 
 
15

--------------------------------------------------------------------------------

 


 
EXHIBIT C
 
EXCEPTIONS (Pursuant to §15)